Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146951(48)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  DARREN FINDLING, Successor Personal                                                                     David F. Viviano,
  Representative of the Estate of FRANK E.                                                                            Justices
  EARLY, Deceased,
               Plaintiff-Appellant,
  v                                                                 SC: 146951
                                                                    COA: 307442
                                                                    Oakland CC: 2008-096920-NH
  JEFFREY PARKER, M.D.,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 30, 2013
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2013
         p1118
                                                                               Clerk